DETAILED ACTION
Claims 2, 13-15, 17, and 20 are canceled.  A complete action on the merits of pending claims 1, 3-12, 16, 18, and 19 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/22 has been entered.
Response to Amendment
	Acknowledgment is made to applicant’s amendments filed 1/4/22.
Claim Rejections - 35 USC § 103
Claims 1, 3, 12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock US 20130289557 (Hancock) in view of Gilboa US 20080167639 (Gilboa) and Okoniewski et al. US 20150322759 (Okoniewski).
Regarding claims 1 and 12, Hancock teaches: an electrosurgical apparatus (Hancock 0062 Fig. 1 100, 0109 0114 (states that all of the instrument tips i.e. Fig. 1 Fig. 4 may be used for electrosurgical instrument Fig. 5 232) for delivering radiofrequency (RF) energy and microwave energy (Abstract and 0011) into lung tissue (Hancock 0001) the electrosurgical apparatus comprising: a) a generator for generating RF energy and microwave energy separately or simultaneously (Hancock 0011 0055 0126 generator not shown in figures); c) an electrosurgical instrument comprising: a coaxial cable (Abstract Fig. 1 104) connected to the generator (Hancock 0061 generator not shown in figures) and arranged to convey RF energy and microwave energy (Hancock 0060 0061 generator not shown in figures), the coaxial cable having an inner conductor (Hancock 0062 Fig. 1 106), an outer conductor (Hancock 0114 Fig. 1 108), and a dielectric material (Fig. 1 110) separating the inner conductor (Fig. 1 106) and outer conductor (Fig. 1 108 0062 Fig, 1. 106 108 110); d} and a radiating tip portion (Fig. 1 116 118) disposed at a distal end of the coaxial cable (Fig. 1 104) to receive the RF energy and microwave energy from the coaxial cable (0062 0063 0065 Fig, 1 116 Fig. 2 118), wherein the radiating tip portion comprise a first conductive (Fig. 1 106) element electrically connected to the inner conductor (Fig. 1108) (0011 0099 Fig. 1106 116 118) and a second conductive element (Fig. 1 108) electrically isolated from the inner conductor (0011 0099 Fig. 1 106 110 108), f) arid wherein the first conductive element (Fig. 1. 106) and the second conductive element (Fig. 1 108) are arranged to act as: an active electrode (Fig. 1 106) and a return electrode (Fig. 1 108) for delivering the RF energy into tissue surrounding the radiating tip portion (Hancock Abstract 0011, wherein the first and second conductive elements are arranged to act as active and return electrodes respectively), and an antenna for radiating the microwave energy as a localized microwave field (Abstract 0011 0031, wherein the first and second conductive elements are arranged to act as an antenna to radiate microwave EM radiation corresponding to the received microwave signal) and wherein the first conductive element further comprises a length of the inner conductor that extends beyond a distal end of the outer conductor (Fig. 1 106 inner conductor with distal radiating blades 116 and 118 extend beyond the distal face of the coaxial cable 104), the first conductive element being surrounded along its length by the dielectric material (Fig. 1106 first conductive element is surround along its length by dielectric material Fig. 1 110).
Hancock does not explicitly teach an electromagnetic navigation bronchoscope having a steerable instrument cord for non-percutaneous insertion into a patient's lungs, the instrument cord having an instrument channel running along its length and wherein the radiating tip portion includes radiating slots which are separated by coaxial sections, the first conductive element comprising the inner conductor of the coaxial cable, the second conductive element comprising the outer conductor of the coaxial cable, the coaxial sections including the first conductive element and the second conductive element, the radiating slots including the first conductive element, the first conductive element being surrounded along its length by the dielectric material, and the dielectric material of the coaxial cable being exposed with the radiating slots.
Gilboa, in the same field of endeavor, teaches a bronchoscope (Fig. 1100) for introducing electrosurgical tools (Fig. 2b 210) into the lung (0003 0005) an electromagnetic navigation bronchoscope having a steerable instrument cord (0003 the steerable guide Fig. 1 120 is inserted into the working or instrument channel of the bronchoscope Fig. 1 122) for non-percutaneous insertion into a patient's lungs (0072 Fig. 1100), the instrument cord (Fig. 1 122) having an instrument channel (the instrument channel is the sheath 0073 Fig. 1122 that accepts steerable guide Fig. 1 120 or instrument Fig. 2c 250) running along its length (0073 0074 Fig. 1100). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock with the steerable electromagnetic navigation bronchoscope of to navigate the branched airways of the lungs to the targeted region desired (0003 0004).
Giboa does not explicitly teach wherein the radiating tip portion includes radiating slots which are separated by coaxial sections, the first conductive element comprising the inner conductor of the coaxial cable, the second conductive element comprising the outer conductor of the coaxial cable, the coaxial sections including the first conductive element and the second conductive element, the radiating slots including the first conductive element, the first conductive element being surrounded along its length by the dielectric material, and the dielectric material of the coaxial cable being exposed with the radiating slots.
Okoniewski, in the same field of endeavor, teaches a coaxial antenna where there are apertures 510 in the outer conductor 510 where the apertures are able to change in size (Fig. 5).  The apertures are made in the outer conductor of the coaxial cable where the inner conductor continues in the aperture area (Fig. 4A).  The aperture is located in the conductive coating leaving the dielectric layer (par. [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock in view of Gilboa with the plurality of aperture slots of Okoniewski so that the desired raditation profile can be achieved (par. [0053]).
Regarding claim 3, Hancock teaches wherein the both coaxial cable and the radiating tip portion have a maximum outer diameter equal to or less than 1.9 mm (0061).
Regarding claim 16, Hancock, Gilboa, and Okoniewski do not explicitly teach wherein the plurality of radiating slots include a proximal slot having a length of about one tenth of a wavelength of the microwave energy ln the dielectric material, a distal slot having a length of about one tenth of a wavelength of the microwave energy in the dielectric material, and an intermediate slot between the proximal slot and the distal slot, the intermediate slot having a length of about one quarter of a wavelength of the microwave energy in the dielectric material.  
However, Okoniewski teaches where the size and distribution of the apertures can vary in size and shape (par. [0054]). Additionally, Okoniewski teaches the aperture height is between 0.5 cm and 50 cm (par. [0111]).  This is in the range can fall into one tenth to one forth the length of a microwave wavelength.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock in combination with Gilboa, and Okoniewski to have slots one tenth and one forth the wavelength of a microwave.  Changing the shapes and sizes of the aperture allows the user to achieve the desired radiation profile (Okoniewski par. [0053]).  Thus, a person of ordinary skill in the art would make the proximal and distal slots one ten a wavelength of microwave and the intermediate one fourth of a wavelength of microwave, or any other size and shape to yield the desired effect in the surgical site.
Regarding claim 18, Hancock teaches wherein the first conductive element and the second conductive element both extend to a distal face of the radiating tip portion (Fig. 1 104 and 106 116).
Regarding claim 19, Hancock teaches wherein the inner conductor (106 with distal radiating blades 116 and 118 extend beyond the distal face of the coaxial cable 104) of the coaxial cable is exposed at the distal face of the radiating tip portion (Fig. 1 106 116 118).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Gilboa and Okoniewski, as applied to claim 1 above, and further in view of Feldberg US 20100286687 (Feldberg).
Regarding claim 4, Hancock, Giboa, and Okoniewski do not explicitly teach wherein the coaxial cable is arranged to exhibit a loss of 2 dB/m or less when conveying the microwave energy. 
Feldberg, in an analogous device, teaches wherein the coaxial cable is arranged to exhibit a loss of 2 dB/m or less when conveying the microwave energy (0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock in combination with Gilboa, and Okoniewski with the low loss coaxial cable of Feldberg in order to achieve the desired radiation pattern when the apparatus is exposed to high water content tissue structures (Feldberg 0036).
Claims 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Gilboa, and Okoniewski, as applied to claim 1, and further in view of Hancock US 20130274733 (Hancock 733).
Regarding claim 5, Hancock, Gilboa, and Okoniewski do not explicitly teach wherein the generator is arranged to deliver RF energy and microwave energy to cause tissue ablation at the radiating tip portion according to an energy delivery profile.
Hancock, in the same field of endeavor, teaches wherein the generator is arranged to deliver RF energy and microwave energy to cause tissue ablation at the radiating tip (Hancock 733 Abstract and 0011 0085, the distal active tip Fig. 4A 232 234 may be the antenna structure of Fig. 1 and 2, that act to radiate RF and microwave energy into the tissue) portion according to an energy delivery profile (Hancock 733 0088 teaches a delivery profile for each type of energy that may be configured to the corresponding action it performs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock in combination with Gilboa, and Okoniewski with the energy delivery profile of Hancock 733 in order to configure the device to perform separate actions such as cutting and coagulation (Hancock 0088).
Regarding claim 6, Hancock 733 further teaches wherein the energy delivery profile (0088 teaches an energy profile tor RF energy configured lo the corresponding action it performs) comprises an initial portion consisting solely of RF energy (0015 teaches a first electrical step comprising applying only RF energy).
Regarding claim 7, Hancock 733 teaches wherein the energy delivery profile (0088 teaches an energy profile for microwave energy configured to the corresponding action it performs) comprises a microwave ablation portion comprising pulsed microwave energy (0088 teaches repeatedly applying pulses or offset pulses of microwave energy).
Regarding claim 8, Hancock 733 teaches wherein the pulsed microwave energy comprises a series of ON portions in which the microwave energy ls delivered separated by a series of OFF portions where the microwave energy ls not delivered, and wherein RF energy ls delivered in one or more of the OFF portions (0015 teaches a first electrical step applying only RF energy and a second electrical step applying only microwave energy, 0088 teaches a series of alternating or offset pulses in which RF energy is applied in a series of pulses and during the OFF states of RF energy application the microwave energy is applied).
Regarding claim 11, Hancock 733 teaches wherein the energy delivery profile comprises a portion in which the microwave energy is delivered (0088 teaches an energy delivery profile that delivers microwave energy), the generator being arranged to modulate the microwave energy at a frequency corresponding to the RF energy (0061 0062 teach a diplexer and filters that modulates or shifts the RF and microwave frequencies to correspond to one another).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Gilboa, Okoniewski, and Hancock 733, as applied to claim 5, and further in view of, Behnke US 20100298822 (Behnke).
Regarding claim 9, Hancock, Gilboa, Okoniewski, and Hancock 733 does not explicitly teach wherein the generator is arranged to detect the impedance of tissue at the radiating tip portion, and wherein the energy delivery profile ls adjustable based on the detected impedance.
Behnke, in the same field of endeavor, teaches wherein the generator is arranged to detect the impedance of tissue at the radiating tip portion, and wherein the energy delivery profile ls adjustable based on the detected impedance (0010 0043 Fig. 5 544 530),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical apparatus of Hancock in combination with Gilboa, Okoniewski, and Hancock with the impedance detection and adjustable energy profile of Behnke in order to determine whether or not the ablation is complete (Behnke 0010).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Gilboa, Okoniewski, Hancock 733 and Behnke, as applied to claim 9, and further in view of Prakash US 20070198006 (Prakash).
Regarding claim 10, Hancock, Gilboa, Okoniewski, Hancock 733 and Behnke teaches wherein the energy delivery profile comprises a first portion consisting solely of RF energy followed by a second portion comprising microwave energy (Hancock 733 0015 0088 teach offset pulsing of RF and microwave energy that results in alternating energy delivery of a first portion only RF energy and a second portion of only microwave energy).
Hancock, Gilboa, Okoniewski, Hancock 733 and Behnke does not explicitly teach wherein the generator is arranged to switch to the second portion when the tissue impedance ls determined to exceed a predetermined threshold (Prakash 0106 0107 Fig. 20B teaches the tissue impedance threshold cutoff for RF energy to then only deliver microwave energy when that threshold is reached). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device of Hancock in combination with Gilboa, Okoniewski, Hancock, and Behnke with the generator arranged to switch between energy profiles of Prakash in order to choose between a cutting or ablating functionality (Prakash 0107 0109 Fig. 20B).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794